Citation Nr: 1642581	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  15-43 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder with depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the claims resides with the Philadelphia, Pennsylvania RO.

In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue of entitlement to service connection for schizoaffective disorder with depression has been expanded as noted on the title page of this decision consistent with Clemons.  

In August 2016, the Veteran's attorney informed the Board that he had made his final submission in support of the Veteran's appeal and waived any remaining time to send additional evidence or arguments.  Accordingly, the Board will proceed with adjudication of the claims.

The issue of entitlement to service connection for tinnitus has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed acquired psychiatric disorder was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, an acquired psychiatric disorder was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.


II.  Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric condition, to include schizoaffective disorder with depression, as a result of his active service.  

The service medical records do not contain any complaints, findings, or treatment of a psychiatric disorder.  The September 1976 service entrance examination report reflects that the Veteran was psychiatrically normal.

In June 1977, the Veteran's brother died.  The Veteran returned home to attend the funeral.

Service personnel records show that in July 1977, the Veteran failed to report to company formation or his place of duty on four occasions.  He was additionally counseled for poor duty performance in July 1977 and August 1977.

In August 1977, the Veteran's service leadership recommended him for discharge due to a lack of motivation to comply with minimum standards.  He was deemed to be a soldier with a lack of self-motivation, self-discipline, and an inability to cooperate with peers and most superiors.

The September 1977 service separation physical report reflects that the Veteran was psychiatrically normal.

Post-service private and VA treatment records reflect treatment for schizoaffective disorder and depression.

A November 2015 letter from D.M., the Veteran's sister, reflects that the Veteran was an outgoing individual before he joined the military.  She said that the Veteran's brother died while the Veteran was on active duty, and the Veteran had great difficulty adjusting after his brother's death.  She said that after the Veteran was discharged, he kept to himself and started talking to someone who wasn't there.  She remarked that the Veteran had struggled with depression ever since his brother died.

In June 2016, the Veteran was interviewed by a private examiner.  The examiner commented on the November 2015 letter from D.M. and reviewed the claims file.  The service treatment records were specifically reviewed, and the examiner cited to them in her report.  A full psychiatric examination was administered, and the test results were reviewed.  The examiner opined that based on the information in the claims file, the examination, and her interview with the Veteran, the Veteran suffered from schizoaffective disorder which more likely than not began in the military service.  She additionally cited to three treatises to support her given opinion.  She included the three cited articles and her resume with the examination report.

The Board finds the Veteran's statements regarding the onset and continuation of his psychiatric symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service depression, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Notably, the November 2015 statement from the Veteran's sister and the June 2016 private examination report further corroborates the Veteran's assertions that he began experiencing psychiatric symptoms during his active duty in the 1970s.  As such, the Board finds that the requirement that there have been an in-service injury or event has been met.  Additionally, the VA and private treatment records clearly document that the Veteran has a current psychiatric disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed psychiatric disability.
	
As noted above, in June 2016, a private examiner gave an opinion which supports the Veteran's claim.  In giving her opinion, the examiner drew from the evidence of record and supported her conclusions.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the June 2016 private examiner's opinion significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

In light of the June 2016 private medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's acquired psychiatric disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current acquired psychiatric disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

Documents of record indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  These records may be relevant to the current appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("Relevant records for the purpose of [section] 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.")  Evidence is not irrelevant merely because it predates the filing of the claim. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2014) (providing, inter alia, that it is essential "in the evaluation of disability, that each disability be viewed in relation to its history").

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the Social Security Administration complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

3.  Review the claims, and consider whether (new) VA examination(s) are necessary.

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


